DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 11/30/2020.  Claims 1-18 are canceled.  Claims 1 and 10 are independent.  Claims 10-18 have been withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification is objected to as failing to provide proper antecedent basis for the limitations “wherein said elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongated shaft which is greater than a length of the tubular elongated body of the respective anchoring element” in claim 2 and “wherein the distance is greater than twice the length of the tubular elongated body of the respective anchoring element” in claim 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6-9 of U.S. Patent No. 9,795,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, and 6-9 of U.S. Patent No. 9,795,375 discloses all the limitations of claims 1 and 4-9 of the instant application and the elongated flexible pusher of claims 1 of U.S. Patent No. 9,795,375 is fully capable to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongated shaft which is greater than a length of the tubular elongated body of the respective anchoring element with the distance greater than twice the length of the tubular elongated body of the respective anchoring element. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catanese, III et al. (US Pub. No.: 2007/0049929).
Regarding claims 1-5, 7, and 9, Catanese, III discloses an apparatus (Figs. 5C-5C and 3E, 4G) for suturing tissue, comprising:(a) an elongated shaft (58, Figs. 5C and 5D); (b) a needle (112, Figs. 5C-5H) disposed inside said elongated shaft such that a sharp end of the needle is in proximity to a distal end of said elongated shaft, wherein said needle is advanceable distally within said elongated shaft, to penetrate the tissue (Figs. 5C-5H and Para. [0189]); (c) a handle (the handle assembly shown in Fig. 5B) disposed at a proximal end of said elongated shaft (Figs. 5B and 5C); (d) a thread (94, Figs. 3E, 4G, 4J, and 6E) disposed along the length of said elongated shaft (Figs. 5B-5H, 6E, and 6F and Paras. [0189] and [0198]); (e) multiple anchoring elements (plurality of anchors 82 that are not fixed to 94, Figs. 3E, 4G, 4J, and 6E and Para. [0177]) disposed inside said needle, along the length of said needle, threaded on said thread, and each of said anchoring elements (Figs. 5B-5H, 6E, and 6F and Paras. [0189] and [0198]) comprising: a tubular elongated body (tubular elongated body of 82, Figs. 3E, 4G, 4J) through which said thread is threaded, and a fin (110, Fig. 4G) configured to extend away from said body at a sharp angle with respect to said body (Fig. 4G), wherein said fin is fully capable to at least to prevent the anchoring element from slipping back, out of the tissue (said fin is fully capable to at least to prevent the anchoring element from slipping back, out of the tissue); and (f) an elongated flexible pusher (116, Figs. 5G, 6E and 6F and Para. [0237]) disposed inside said elongated shaft and being triggerable by said handle (Figs. 5G, 6E and 6F, Paras. [0192] and [0198}, wherein said elongated flexible pusher is configured (fully capable) to: bend .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catanese, III et al. (US Pub. No.: 2007/0049929) as applied to claim 2 above, and further in view of Caborn et al. (US Pub. No.: 2010/0049212).

Caborn teaches, in the same field of endeavor (apparatus for suturing tissue), a handle (100, Fig. 1) comprising a control (120, Fig. 1) for generating tension on a thread/suture (Paras.  [0075] and [0076]).
Before the effectively filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the handle of Catanese, III to include a control for generating tension on said thread as taught by Caborn in order to facilitate the manipulation of the tension on the suture.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catanese, III et al. (US Pub. No.: 2007/0049929) as applied to claim 7 above, and further in view of Nobles et al. (US Pub. No.: 2002/0087178).
Regarding claim 8, Catanese, III discloses substantially all the limitations of the claim as taught above but fails to disclose a thread severing tube and a thread trapping tube that are disposed inside said elongated shaft and are configured to cut said thread by rotation.
Nobles teaches, in the same field of endeavor (apparatus for suturing tissue), an apparatus comprising a thread severing tube (300, Fig. 21 and Para. [0052]) and a thread trapping tube (322, Fig. 21 and Para. [0053]) that are disposed inside an elongated shaft (170, Fig. 33A) and are configured to cut a thread by rotation (Paras. [0052]-[0055]).
.
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.
In response to the argument(s) on pages 2-3 of the remarks, the specification is objected to as failing to provide proper antecedent basis for the limitations “wherein said elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongated shaft which is greater than a length of the tubular elongated body of the respective anchoring element” in claim 2 and “wherein the distance is greater than twice the length of the tubular elongated body of the respective anchoring element” in claim 3.  The specification is completely silent on the limitations “wherein said elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongated shaft which is greater than a length of the tubular elongated body of the respective anchoring element” in claim 2 and “wherein the distance is greater than twice the length of the tubular elongated body of the respective anchoring element” in claim 3.  According to 37 CFR 1.75(d)(1), “[t]he claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find 
In response to the argument(s) on pages 4-5 of the remarks, the limitation “wherein said elongated flexible pusher is configured to: bend after exiting the distal end of said elongated shaft, and consecutively push the fin of each of said anchoring elements until the respective anchoring element is ejected out of the distal end of said elongated shaft and implanted into the tissue, wherein the bending of said elongated flexible pusher and the pushing of the respective fin cause the respective anchoring element to travel in a curved route through the tissue” is a functional limitation / recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The elongated flexible pusher 116 of Catanese, III is fully capable to: bend after exiting the distal end of said elongated shaft, and consecutively push the fin of each of said anchoring elements until the respective anchoring element is ejected out of the distal end of said elongated shaft and implanted into the tissue (Figs. 3E, 6E, 6F, and 11A-11E, and 13A-13C and Paras. [0192], [0194], and [0196]-[0198].  Said elongated flexible pusher 116 is fully capable to: bend after exiting the distal end of said elongated shaft because the pusher is flexible or bendable as shown in Fig. 5G, and consecutively . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JING RUI OU/Primary Examiner, Art Unit 3771